DETAILED ACTION
	This office action is in response to the communication filed on June 01, 2021. Claims 1-20 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/01/21 has been entered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1-20 are rejected on the ground of nonstatutory double patenting over claims 1-20 of U.S. Patent No. 10,684,994 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the amended claims 1-20 filed on 06/01/21 is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows:

US Application 16/868671
US Patent 10,684,994
1.  A method comprising: generating a first snapshot of first storage and a second snapshot of second storage;

tracking, within an in-flight log, pending write operations not yet committed to both the first and second storage, wherein an entry is created within the in-flight log for a pending write operation in response to receiving the pending write operation from a client device, and is removed in response to the pending write operation being committed to both the first and second storage;






















identifying a snapshot difference between the first snapshot and the second snapshot based upon entries in the in-flight log indicative of data differences due to the pending write operations not yet committed to both the first and second storage when the first and second snapshots were created, and based upon entries within a dirty region log indicative of dirty regions of the first storage not yet replicated to the second storage; and

modifying the second snapshot using the snapshot difference to create a reconciled snapshot having data consistency with the first snapshot.

2.  The method of claim 1, wherein the first snapshot and the second snapshot are generated when the first storage and the second storage are out-of-sync. 
 
3.  The method of claim 1, comprising: processing storage 
 
4.  The method of claim 1, comprising: processing storage operations directed to the second storage during the generation of the second snapshot.

5.  The method of claim 1, wherein the in-flight log is evaluated to identify the data differences as data within the first storage that is not data consistent with the second storage due to one or more pending write operations being committed to the first storage but not yet replicated to the second storage while the first storage and the second storage are out-of-sync.
 

6.  The method of claim 1, comprising: utilizing the dirty region log to track dirty data within the first storage not yet replicated to the second storage. 

7.  The method of claim 1, wherein the snapshot difference corresponds to changes made to the first storage but not the second storage while the first storage and the second storage are out-of-sync. 


(similarly claims 8-11, 13-18, and 20)





tracking, within a dirty region log comprising 
entries corresponding to storage regions of first storage, dirty regions of the 
first storage that are modified by operations committed by a first node to the first storage and yet to be committed by a second node to second storage based 
upon the first and second storage becoming out of sync, wherein the tracking 
comprises:

in response to determining that a current size of a file within the first storage exceeds a threshold, capturing a size of the file at a time of transitioning to an out of 
beyond the size are not tracked and one or more regions modified by the 
subsequent changes are implicitly considered dirty regions;

performing a synchronization phase to synchronize the dirty regions from the first storage 
to the second storage;

in response to receiving an additional operation 
targeting a region for the first storage during the synchronization phase, 
processing the additional operation by synchronously replicating the additional 
operation by committing the additional operation to the region of the first storage and synchronously replicate the additional operation to the second storage based upon the dirty region log comprising an entry indicating that the region is clean; and in response to the processing the additional operation, transmitting an operation complete response that the additional operation has been committed to both the first storage and the second storage. 

(similarly claims 17 and 18)


(similarly claims 12 and 19)
2.  The method of claim 1, comprising: maintaining an in-flight log to track operations received by the first node that are not yet committed to both the first storage and the second storage. 

(similarly claim 19)
6.  The method of claim 1, comprising: utilizing the dirty region log to track dirty data within the first storage not yet replicated to the second storage.

(similarly claims 13 and 20)

3.  The method of claim 1, comprising: upon completion of the synchronous replication of the additional operation, maintaining the entry within the dirty region log that the region is clean. 

6.  The method of claim 1, comprising: utilizing the dirty region log to track dirty data within the first storage not yet replicated to the second storage.

(similarly claims 13 and 20)
4.  The method of claim 1, the performing a synchronization phase comprising: committing a second additional operation to a second region of the first storage for subsequent synchronization to the second storage without replicating the second additional operation to the second storage during the synchronization phase based upon the dirty region log indicating that the second region is dirty and will be synchronized by the synchronization phase.
6.  The method of claim 1, comprising: utilizing the dirty region log to track dirty data within the first storage not yet replicated to the second storage.

(similarly claims 13 and 20)
5.  The method of claim 1, wherein the synchronously replicating the additional operation refrains from updating the dirty region log to indicate that the region is dirty upon the additional operation being committed to the region of the first storage. 

6.  The method of claim 1, comprising: utilizing the dirty region log to track dirty data within the first storage not yet replicated to the second storage.

(similarly claims 13 and 20)
6.  The method of claim 1, wherein the dirty region log is maintained as a bitmap, and the method comprising: modifying a bit of a bitmap entry, within the bitmap, corresponding to a first region within the first storage based upon a first operation modifying the first region.
6.  The method of claim 1, comprising: utilizing the dirty region log to track dirty data within the first storage not yet replicated to the second storage. 


(similarly claims 13 and 20)
7.  The method of claim 1, comprising: utilizing the dirty region log to identify a snapshot difference between a first snapshot of the first storage and a second snapshot of the second storage. 

(similarly claim 20)

5.  The method of claim 1, wherein the in-flight log is evaluated to identify the data differences as data within the first storage that is not data consistent with the second storage due to one or more pending write operations being committed to the first storage but not yet replicated to the second storage while the first storage and the second storage are out-of-sync.

(similarly claims 12 and 19)
8.  The method of claim 7, comprising: utilizing an in-flight log, used to track operations received by the first node that are yet to be committed to both the first storage and the second storage, to identify the snapshot difference. 

3.  The method of claim 1, comprising: processing storage operations directed to the first storage during the generation of the first snapshot. 
 
4.  The method of claim 1, comprising: processing storage operations directed to the second storage during the generation of the second snapshot. 

(similarly claims 10, 11, 17, and 18)
9.  The method of claim 7, comprising: facilitating operation processing during creation of the first snapshot and the second snapshot. 

6.  The method of claim 1, comprising: utilizing the dirty region log to track dirty data within the first storage not yet replicated to the second storage.

(similarly claims 13 and 20)
10.  The method of claim 1, comprising: persisting the dirty region log to a private inode space of a volume of the first node.
5.  The method of claim 1, wherein the in-flight log is evaluated to identify the data differences as data within the first storage that is not data consistent with the second storage due to one or more pending write operations being committed to the first storage but not yet replicated to the second storage while the first storage and the second storage are out-of-sync.

(similarly claims 12 and 19)
11.  The method of claim 2, comprising: maintaining an in-core version of the in-flight log. 

6.  The method of claim 1, comprising: utilizing the dirty region log to track dirty data within the first storage not yet replicated to the second storage.

(similarly claims 13 and 20)
12.  The method of claim 1, comprising: maintaining a set of dirty region logs corresponding to a plurality of versions of the dirty region log. 

6.  The method of claim 1, comprising: utilizing the dirty region log to track dirty data within the first storage not yet replicated to the second storage.

(similarly claims 13 and 20)
13.  The method of claim 12, comprising: modifying a current version of the dirty region log to a newer version within the set of dirty region logs.
6.  The method of claim 1, comprising: utilizing the dirty region log to track dirty data within the first storage not yet replicated to the second storage.

(similarly claims 13 and 20)
14.  The method of claim 12, comprising: modifying a current version of the dirty region log to an older version within the set of dirty region logs. 

1.  A method comprising:... modifying the second snapshot using the snapshot difference to create a reconciled snapshot having data consistency with the first snapshot. 

(similarly claims 8 and 15)


15.  The method of claim 7, comprising: modifying the second snapshot based upon the snapshot difference to create a reconciled snapshot having a data consistency with the first snapshot. 

6.  The method of claim 1, comprising: utilizing the dirty region log to track dirty data within the first storage not yet replicated to the second storage.

(similarly claims 13 and 20)
16.  The method of claim 1, the performing a synchronization phase comprising: invoking a resync scanner to evaluate the dirty region log to identify regions within the first storage to replicate to the second storage using catchup synchronization functionality. 


 
Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent.



Claim Objections
In response to applicant’s amendment of claims 1, 5, 8, 12, 15, and 19, the claim objections on those respective claims have been withdrawn.

Response to Arguments
	Applicant's arguments filed on June 01, 2021 have been fully considered but they are not persuasive for the following reasons:
Applicant argues that Urkude, Karamanolis, and Satoh reference do not teach or even suggest the features of the amended claims filed on 06/01/21.
Examiner respectfully disagrees. The cited references alone and/or in combination still disclose the features in applicant’s amended claims 1, 5, 8, 12, 15, and 19, as discussed below in the 103 rejection of claims 1-20.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Urkude (US Pub 2011/0107025) in view of Karamanolis (US Pub 2009/0254582) and in further view of Satoh (US Pat 5,530,855).

With respect to claim 1, Urkude discloses a method comprising:
generating a first snapshot of first storage and a second snapshot of second storage (Urkude: Paragraphs 4 and 38-40 – creating a first snapshot of a first volume, snapshot created before new data written to the first volume, creating a second snapshot of a second volume, first snapshot of first volume synchronized with second snapshot of second volume, first volume replicated on secondary host to create second volume, second volume a replica of the first);
identifying a snapshot difference between the first snapshot and the second snapshot based upon entries in the in-flight log indicative of data differences due to the pending write operations not yet committed to both the first and second storage when the first and second snapshots were created, and based upon entries within a dirty region log indicative of dirty regions of the first storage not yet replicated to the second storage (Urkude: Paragraph 2 – remote copy needs to be periodically synchronized with source copy, remote copies need to be kept up-to-date when source is modified; Paragraph 4 – first snapshot of first volume synchronized with a snapshot of a second volume on a secondary host, second volume a replica of the first; Paragraph 58 – initialize change map, if change map contains any values different from the initialized values such as set bits, then synchronize first and second snapshots, synchronization process can be repeated; here Urkude teaches identifying a snapshot difference, however, does not explicitly teach identifying based upon entries in in-flight log and entries within a dirty region log, but the Karamanolis reference discloses the features, as discussed below); and
modifying the second snapshot using the snapshot difference to create a reconciled snapshot having data consistency with the first snapshot (Urkude: Paragraph 2 – remote copy needs to be periodically synchronized with source copy, remote copies need to be kept up-to-date when source is modified; Paragraph 4 – first snapshot of first volume synchronized with a snapshot of a second volume on a secondary host, second volume a replica of the first; Paragraph 58 – initialize change map, if change map contains any values different from the initialized values such as set bits, then synchronize first and second snapshots, synchronization process can be repeated).
Urkude discloses utilizing a change map to identify a snapshot difference between a first snapshot or copy of a first volume and a second snapshot or copy of a second volume, where the second volume is a replica of the first volume, however, Urkude does not explicitly disclose:
tracking, within an in-flight log, pending write operations not yet committed to both the first and second storage, wherein an entry is created within the in-flight log for a pending write operation in response to receiving the pending write operation from a client device, and is removed in response to the pending write operation being committed to both the first and second storage;
identifying a snapshot difference between the first snapshot and the second snapshot based upon entries in the in-flight log indicative of data differences due to the pending write operations not yet committed to both the first and second storage when the first and second snapshots were created, and based upon entries within a dirty region log indicative of dirty regions of the first storage not yet replicated to the second storage;
The Karamanolis reference discloses tracking, within an in-flight log, pending write operations not yet committed to storage, wherein an entry is created within the in-flight log for a pending write operation in response to receiving the pending write operation from a client device, and is removed in response to the pending write operation being committed to storage (Karamanolis: Paragraphs 8 and 9 – selectively copy modified regions onto a replica, first computer associated with a primary data object and a second computer associated with a secondary data object, track regions that have been modified and designate them as being dirty, selectively transmit dirty regions to second computer; Paragraph 15 - creating replica, transfer modified regions to the replica, transfer all dirty regions; Paragraphs 25, 27, and 31– in-flight data structure implemented using a log used during replication to keep track of dirty regions, remove dirty regions from in-flight after they are written to the replica, upon receiving acknowledgement that one or more regions has been written in the replica, in-flight log is updated to indicate that these regions are no longer in-flight; here Karamanolis teaches utilizing an in-flight log to identify a difference between a first volume and a second volume and to track pending write operations not yet acknowledged to be written to the second volume, which is not yet committed, however, Karamanolis does not explicitly teach in-flight log used to track pending write operations not yet committed to both the first storage and the second storage, but the Satoh reference discloses the features, as discussed below);
identifying a difference between the first and the second based upon entries in the in-flight log indicative of data differences due to the pending write operations not yet committed to storage when the first and second were created, and based upon entries within a dirty region log indicative of dirty regions of the first storage not yet replicated to the second storage (Karamanolis: Paragraph 7 – creating consistent replica, creating an immutable image, copying from the immutable image onto the replica to create the consistent replica; Paragraphs 8 and 9 – selectively copy modified regions onto a replica, first computer associated with a primary data object and a second computer associated with a secondary data object, track regions that have been modified and designate them as being dirty, selectively transmit dirty regions to second computer; Paragraphs 25, 27, and 31– in-flight data structure implemented using a log used during replication to keep track of dirty regions, remove dirty regions from in-flight after they are written to the replica, upon receiving acknowledgement that one or more regions has been written in the replica, in-flight log is updated to indicate that these regions are no longer in-flight; Paragraphs 20, 28, 31, and 40 – active data structure implemented as log, consistent transfer data structure reflecting dirty regions and in-flight data structure, in-flight data structure implemented using a log that identifies in-flight dirty regions, consistent transfer data structure also implemented as a log, reading active data structure and in-flight data structure to determine which data regions are dirty and in-flight, set consistent transfer data structure to reflect the dirty and in-flight regions; here Karamanolis teaches utilizing an in-flight log to identify a difference between a first volume and a second volume and to track pending write operations not yet acknowledged to be written to the second volume, which is not yet committed, however, Karamanolis does not explicitly teach in-flight log used to track pending write operations not yet committed to both the first and the second storage, but the Satoh reference discloses the features, as discussed below).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Urkude and Karamanolis, to have combined Urkude and Karamanolis. The motivation to combine Urkude and Karamanolis would be to create consistent replicas of data objects by utilizing a storage replication protocol (Karamanolis: Paragraph 7).
Karamanolis teaches utilizing an in-flight log to identify a difference between a first volume and a second volume and to track pending write operations not yet committed to the second volume, however, Urkude and Karamanolis do not explicitly disclose:
in-flight log indicative of data differences due to pending write operations not yet committed to both the first storage and the second storage;
The Satoh reference discloses an in-flight log indicative of data differences due to pending write operations not yet committed to both the first storage and the second storage (Satoh: Column 7 line 49 – Column 8 Line 17 – processing redo log records which have not been committed, called inflight redo records, redo records are not written to disk until a transaction is committed, redo records for a transaction that is aborted or not committed are never written to the active database and consequently are not written to the backup databases, redo records that are waiting for a commit or abort are treated as inflight, not yet committed or aborted, which is an in-flight log tracking pending write operations not yet committed to either a first storage and/or a second storage).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Urkude, Karamanolis, and Satoh, to have combined Urkude, Karamanolis, and Satoh. The motivation to combine Urkude, Karamanolis, and Satoh would be to update a database by using log records of database transactions (Satoh: Column 1, lines 8-10)

With respect to claim 2, Urkude in view of Karamanolis and in further view of Satoh discloses the method of claim 1, wherein the first snapshot and the second snapshot are generated when the first storage and the second storage are out-of-sync (Urkude: Paragraph 2 – remote copy needs to be periodically synchronized with source copy, remote copies need to be kept up-to-date when source is modified; Paragraphs 4 and 38-40 – creating a first snapshot of a first volume, snapshot created before new data written to the first volume, creating a second snapshot of a second volume, first snapshot of first volume synchronized with second snapshot of second volume, first volume replicated on secondary host to create second volume, second volume a replica of the first; Paragraph 58 – initialize change map, if change map contains any values different from the initialized values such as set bits, then synchronize first and second snapshots, synchronization process can be repeated; Karamanolis: Paragraphs 8 and 9 – selectively copy modified regions onto a replica, first computer associated with a primary data object and a second computer associated with a secondary data object, track regions that have been modified and designate them as being dirty, selectively transmit dirty regions to second computer).

With respect to claim 3, Urkude in view of Karamanolis and in further view of Satoh discloses the method of claim 1, comprising:
processing storage operations directed to the first storage during the generation of the first snapshot (Urkude: Paragraph 2 – remote copy needs to be periodically synchronized with source copy, remote copies need to be kept up-to-date when source is modified; Paragraphs 4 and 38-40 – creating a first snapshot of a first volume, snapshot created before new data written to the first volume, creating a second snapshot of a second volume, first snapshot of first volume synchronized with second snapshot of second volume, first volume replicated on secondary host to create second volume, second volume a replica of the first; Paragraph 58 – initialize change map, if change map contains any values different from the initialized values such as set bits, then synchronize first and second snapshots, synchronization process can be repeated).

With respect to claim 4, Urkude in view of Karamanolis and in further view of Satoh discloses the method of claim 1, comprising:
processing storage operations directed to the second storage during the generation of the second snapshot (Urkude: Paragraph 2 – remote copy needs to be periodically synchronized with source copy, remote copies need to be kept up-to-date when source is modified; Paragraphs 4 and 38-40 – creating a first snapshot of a first volume, snapshot created before new data written to the first volume, creating a second snapshot of a second volume, first snapshot of first volume synchronized with second snapshot of second volume, first volume replicated on secondary host to create second volume, second volume a replica of the first; Paragraph 58 – initialize change map, if change map contains any values different from the initialized values such as set bits, then synchronize first and second snapshots, synchronization process can be repeated).

With respect to claim 5, Urkude in view of Karamanolis and in further view of Satoh discloses the method of claim 1, wherein the in-flight log is evaluated to identify the data differences as data within the first storage that is not data consistent with the second storage due to one or more pending write operations being committed to the first storage but not yet replicated to the second storage while the first storage and the second storage are out-of-sync (Karamanolis: Paragraphs 8 and 9 – selectively copy modified regions onto a replica, first computer associated with a primary data object and a second computer associated with a secondary data object, track regions that have been modified and designate them as being dirty, selectively transmit dirty regions to second computer; Paragraph 15 - creating replica, transfer modified regions to the replica, transfer all dirty regions; Paragraph 23 – replication protocols; Paragraphs 25 and 31– in-flight data structure used during replication to keep track of dirty regions, remove dirty regions from in-flight after they are written to the replica; Paragraph 27 – transfer new region or old region, data structure implemented using a log; Satoh: Column 1 line 14 – Column 2 lines 33 and Column 3, lines 18-35 – active computer in communication with backup computer, each computer having at least one data storage device, database stored in the storage device, database accessed through commands issued by a user, process each command entered by a user as a transaction; Column 7 line 49 – Column 8 Line 17 – processing redo log records which have not been committed, called inflight redo records, redo records are not written to disk until a transaction is committed, redo records for a transaction that is aborted or not committed are never written to the active database and consequently are not written to the backup databases, redo records that are waiting for a commit or abort are treated as inflight, not yet committed or aborted, which is an in-flight log tracking pending write operations not yet committed to either a first storage and/or a second storage).

With respect to claim 6, Urkude in view of Karamanolis and in further view of Satoh discloses the method of claim 1, comprising:
utilizing the dirty region log to track dirty data within the first storage not yet replicated to the second storage (Karamanolis: Paragraphs 8 and 9 – selectively copy modified regions onto a replica, first computer associated with a primary data object and a second computer associated with a secondary data object, track regions that have been modified and designate them as being dirty, selectively transmit dirty regions to second computer; Paragraph 15 - creating replica, transfer modified regions to the replica, transfer all dirty regions; Paragraph 23 – replication protocols; Paragraphs 25 and 31– in-flight data structure used during replication to keep track of dirty regions, remove dirty regions from in-flight after they are written to the replica; Paragraph 27 – transfer new region or old region, data structure implemented using a log).

With respect to claim 7, Urkude in view of Karamanolis and in further view of Satoh discloses the method of claim 1, wherein the snapshot difference corresponds to changes made to the first storage but not the second storage while the first storage and the second storage are out-of-sync (Urkude: Paragraph 2 – remote copy needs to be periodically synchronized with source copy, remote copies need to be kept up-to-date when source is modified; Paragraphs 4 and 38-40 – creating a first snapshot of a first volume, snapshot created before new data written to the first volume, creating a second snapshot of a second volume, first snapshot of first volume synchronized with second snapshot of second volume, first volume replicated on secondary host to create second volume, second volume a replica of the first; Paragraph 58 – initialize change map, if change map contains any values different from the initialized values such as set bits, then synchronize first and second snapshots, synchronization process can be repeated; Karamanolis: Paragraphs 8 and 9 – selectively copy modified regions onto a replica, first computer associated with a primary data object and a second computer associated with a secondary data object, track regions that have been modified and designate them as being dirty, selectively transmit dirty regions to second computer).

With respect to claim 8, Urkude discloses a non-transitory machine readable medium having stored thereon machine executable code, which when executed by a machine, causes the machine (Urkude: Paragraph 26; Figure 2) to:
generate a first snapshot of first storage and a second snapshot of second storage (Urkude: Paragraphs 4 and 38-40 – creating a first snapshot of a first volume, snapshot created before new data written to the first volume, creating a second snapshot of a second volume, first snapshot of first volume synchronized with second snapshot of second volume, first volume replicated on secondary host to create second volume, second volume a replica of the first);
identify a snapshot difference between the first snapshot and the second snapshot based upon entries in the in-flight log indicative of data differences due to the pending write operations not yet committed to both the first and second storage when the first and second snapshots were created, and based upon entries within a dirty region log indicative of dirty regions of the first storage not yet replicated to the second storage (Urkude: Paragraph 2 – remote copy needs to be periodically synchronized with source copy, remote copies need to be kept up-to-date when source is modified; Paragraph 4 – first snapshot of first volume synchronized with a snapshot of a second volume on a secondary host, second volume a replica of the first; Paragraph 58 – initialize change map, if change map contains any values different from the initialized values such as set bits, then synchronize first and second snapshots, synchronization process can be repeated; here Urkude teaches identifying a snapshot difference, however, does not explicitly teach identifying based upon entries in in-flight log and entries within a dirty region log, but the Karamanolis reference discloses the features, as discussed below); and
modify the second snapshot using the snapshot difference to create a reconciled snapshot having data consistency with the first snapshot (Urkude: Paragraph 2 – remote copy needs to be periodically synchronized with source copy, remote copies need to be kept up-to-date when source is modified; Paragraph 4 – first snapshot of first volume synchronized with a snapshot of a second volume on a secondary host, second volume a replica of the first; Paragraph 58 – initialize change map, if change map contains any values different from the initialized values such as set bits, then synchronize first and second snapshots, synchronization process can be repeated).
Urkude discloses utilizing a change map to identify a snapshot difference between a first snapshot or copy of a first volume and a second snapshot or copy of a second volume, where the second volume is a replica of the first volume, however, Urkude does not explicitly disclose:
track, within an in-flight log, pending write operations not yet committed to both the first and second storage, wherein an entry is created within the in-flight log for a pending write operation in response to receiving the pending write operation from a client device, and is removed in response to the pending write operation being committed to both the first and second storage;
identify a snapshot difference between the first snapshot and the second snapshot based upon entries in the in-flight log indicative of data differences due to the pending write operations not yet committed to both the first and second storage when the first and second snapshots were created, and based upon entries within a dirty region log indicative of dirty regions of the first storage not yet replicated to the second storage;
The Karamanolis reference discloses tracking, within an in-flight log, pending write operations not yet committed to storage, wherein an entry is created within the in-flight log for a pending write operation in response to receiving the pending write operation from a client device, and is removed in response to the pending write operation being committed to storage (Karamanolis: Paragraphs 8 and 9 – selectively copy modified regions onto a replica, first computer associated with a primary data object and a second computer associated with a secondary data object, track regions that have been modified and designate them as being dirty, selectively transmit dirty regions to second computer; Paragraph 15 - creating replica, transfer modified regions to the replica, transfer all dirty regions; Paragraph 23 – replication protocols; Paragraphs 25, 27, and 31– in-flight data structure implemented using a log used during replication to keep track of dirty regions, remove dirty regions from in-flight after they are written to the replica, upon receiving acknowledgement that one or more regions has been written in the replica, in-flight log is updated to indicate that these regions are no longer in-flight; here Karamanolis teaches utilizing an in-flight log to identify a difference between a first volume and a second volume and to track pending write operations not yet acknowledged to be written to the second volume, which is not yet committed, however, Karamanolis does not explicitly teach in-flight log used to track pending write operations not yet committed to both the first storage and the second storage, but the Satoh reference discloses the features, as discussed below);
identifying a difference between the first and the second based upon entries in the in-flight log indicative of data differences due to the pending write operations not yet committed to storage when the first and second were created, and based upon entries within a dirty region log indicative of dirty regions of the first storage not yet replicated to the second storage (Karamanolis: Paragraph 7 – creating consistent replica, creating an immutable image, copying from the immutable image onto the replica to create the consistent replica; Paragraphs 8 and 9 – selectively copy modified regions onto a replica, first computer associated with a primary data object and a second computer associated with a secondary data object, track regions that have been modified and designate them as being dirty, selectively transmit dirty regions to second computer; Paragraphs 25, 27, and 31– in-flight data structure implemented using a log used during replication to keep track of dirty regions, remove dirty regions from in-flight after they are written to the replica, upon receiving acknowledgement that one or more regions has been written in the replica, in-flight log is updated to indicate that these regions are no longer in-flight; Paragraphs 20, 28, 31, and 40 – active data structure implemented as log, consistent transfer data structure reflecting dirty regions and in-flight data structure, in-flight data structure implemented using a log that identifies in-flight dirty regions, consistent transfer data structure also implemented as a log, reading active data structure and in-flight data structure to determine which data regions are dirty and in-flight, set consistent transfer data structure to reflect the dirty and in-flight regions; here Karamanolis teaches utilizing an in-flight log to identify a difference between a first volume and a second volume and to track pending write operations not yet acknowledged to be written to the second volume, which is not yet committed, however, Karamanolis does not explicitly teach in-flight log used to track pending write operations not yet committed to both the first and the second storage, but the Satoh reference discloses the features, as discussed below);
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Urkude and Karamanolis, to have combined Urkude and Karamanolis. The motivation to combine Urkude and Karamanolis would be to create consistent replicas of data objects by utilizing a storage replication protocol (Karamanolis: Paragraph 7).
Karamanolis teaches utilizing an in-flight log to identify a difference between a first volume and a second volume and to track pending write operations not yet committed to the second volume, however, Urkude and Karamanolis do not explicitly disclose:
in-flight log indicative of data differences due to pending write operations not yet committed to both the first storage and the second storage;
The Satoh reference discloses in-flight log indicative of data differences due to pending write operations not yet committed to both the first storage and the second storage (Satoh: Column 7 line 49 – Column 8 Line 17 – processing redo log records which have not been committed, called inflight redo records, redo records are not written to disk until a transaction is committed, redo records for a transaction that is aborted or not committed are never written to the active database and consequently are not written to the backup databases, redo records that are waiting for a commit or abort are treated as inflight, not yet committed or aborted, which is an in-flight log tracking pending write operations not yet committed to either a first storage and/or a second storage).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Urkude, Karamanolis, and Satoh, to have combined Urkude, Karamanolis, and Satoh. The motivation to combine Urkude, Karamanolis, and Satoh would be to update a database by using log records of database transactions (Satoh: Column 1, lines 8-10)

With respect to claim 9, Urkude in view of Karamanolis and in further view of Satoh discloses the non-transitory machine readable medium of claim 8, wherein the first snapshot and the second snapshot are generated when the first storage and the second storage are out-of-sync (Urkude: Paragraph 2 – remote copy needs to be periodically synchronized with source copy, remote copies need to be kept up-to-date when source is modified; Paragraphs 4 and 38-40 – creating a first snapshot of a first volume, snapshot created before new data written to the first volume, creating a second snapshot of a second volume, first snapshot of first volume synchronized with second snapshot of second volume, first volume replicated on secondary host to create second volume, second volume a replica of the first; Paragraph 58 – initialize change map, if change map contains any values different from the initialized values such as set bits, then synchronize first and second snapshots, synchronization process can be repeated; Karamanolis: Paragraphs 8 and 9 – selectively copy modified regions onto a replica, first computer associated with a primary data object and a second computer associated with a secondary data object, track regions that have been modified and designate them as being dirty, selectively transmit dirty regions to second computer).

With respect to claim 10, Urkude in view of Karamanolis and in further view of Satoh discloses the non-transitory machine readable medium of claim 8, wherein the machine executable code causes the machine to:
process storage operations directed to the first storage during the generation of the first snapshot (Urkude: Paragraph 2 – remote copy needs to be periodically synchronized with source copy, remote copies need to be kept up-to-date when source is modified; Paragraphs 4 and 38-40 – creating a first snapshot of a first volume, snapshot created before new data written to the first volume, creating a second snapshot of a second volume, first snapshot of first volume synchronized with second snapshot of second volume, first volume replicated on secondary host to create second volume, second volume a replica of the first; Paragraph 58 – initialize change map, if change map contains any values different from the initialized values such as set bits, then synchronize first and second snapshots, synchronization process can be repeated). 

With respect to claim 11, Urkude in view of Karamanolis and in further view of Satoh discloses the non-transitory machine readable medium of claim 8, wherein the machine executable code causes the machine to:
process storage operations directed to the second storage during the generation of the second snapshot (Urkude: Paragraph 2 – remote copy needs to be periodically synchronized with source copy, remote copies need to be kept up-to-date when source is modified; Paragraphs 4 and 38-40 – creating a first snapshot of a first volume, snapshot created before new data written to the first volume, creating a second snapshot of a second volume, first snapshot of first volume synchronized with second snapshot of second volume, first volume replicated on secondary host to create second volume, second volume a replica of the first; Paragraph 58 – initialize change map, if change map contains any values different from the initialized values such as set bits, then synchronize first and second snapshots, synchronization process can be repeated). 

With respect to claim 12, Urkude in view of Karamanolis and in further view of Satoh discloses the non-transitory machine readable medium of claim 8, wherein the in-flight log is evaluated to identify the data differences as data within the first storage that is not data consistent with the second storage due to one or more pending write operations being committed to the first storage but not yet replicated to the second storage while the first storage and the second storage are out-of-sync (Karamanolis: Paragraphs 8 and 9 – selectively copy modified regions onto a replica, first computer associated with a primary data object and a second computer associated with a secondary data object, track regions that have been modified and designate them as being dirty, selectively transmit dirty regions to second computer; Paragraph 15 - creating replica, transfer modified regions to the replica, transfer all dirty regions; Paragraph 23 – replication protocols; Paragraphs 25 and 31– in-flight data structure used during replication to keep track of dirty regions, remove dirty regions from in-flight after they are written to the replica; Paragraph 27 – transfer new region or old region, data structure implemented using a log; Satoh: Column 1 line 14 – Column 2 lines 33 and Column 3, lines 18-35 – active computer in communication with backup computer, each computer having at least one data storage device, database stored in the storage device, database accessed through commands issued by a user, process each command entered by a user as a transaction; Column 7 line 49 – Column 8 Line 17 – processing redo log records which have not been committed, called inflight redo records, redo records are not written to disk until a transaction is committed, redo records for a transaction that is aborted or not committed are never written to the active database and consequently are not written to the backup databases, redo records that are waiting for a commit or abort are treated as inflight, not yet committed or aborted, which is an in-flight log tracking pending write operations not yet committed to either a first storage and/or a second storage).

With respect to claim 13, Urkude in view of Karamanolis and in further view of Satoh discloses the non-transitory machine readable medium of claim 8, wherein the machine executable code causes the machine to:
utilize the dirty region log to track dirty data within the first storage not yet replicated to the second storage (Karamanolis: Paragraphs 8 and 9 – selectively copy modified regions onto a replica, first computer associated with a primary data object and a second computer associated with a secondary data object, track regions that have been modified and designate them as being dirty, selectively transmit dirty regions to second computer; Paragraph 15 - creating replica, transfer modified regions to the replica, transfer all dirty regions; Paragraph 23 – replication protocols; Paragraphs 25 and 31– in-flight data structure used during replication to keep track of dirty regions, remove dirty regions from in-flight after they are written to the replica; Paragraph 27 – transfer new region or old region, data structure implemented using a log).

With respect to claim 14, Urkude in view of Karamanolis and in further view of Satoh discloses the non-transitory machine readable medium of claim 8, wherein the snapshot difference corresponds to changes made to the first storage but not the second storage while the first storage and the second storage are out-of-sync (Urkude: Paragraph 2 – remote copy needs to be periodically synchronized with source copy, remote copies need to be kept up-to-date when source is modified; Paragraphs 4 and 38-40 – creating a first snapshot of a first volume, snapshot created before new data written to the first volume, creating a second snapshot of a second volume, first snapshot of first volume synchronized with second snapshot of second volume, first volume replicated on secondary host to create second volume, second volume a replica of the first; Paragraph 58 – initialize change map, if change map contains any values different from the initialized values such as set bits, then synchronize first and second snapshots, synchronization process can be repeated; Karamanolis: Paragraphs 8 and 9 – selectively copy modified regions onto a replica, first computer associated with a primary data object and a second computer associated with a secondary data object, track regions that have been modified and designate them as being dirty, selectively transmit dirty regions to second computer).

With respect to claim 15, Urkude discloses a computing device comprising:
a memory comprising machine executable code for performing a method (Urkude: Paragraph 26; Figure 2); and
a processor coupled to the memory, the processor configured to execute the machine executable code to cause the processor (Urkude: Paragraph 26; Figure 2) to:
generate a first snapshot of first storage and a second snapshot of second storage (Urkude: Paragraphs 4 and 38-40 – creating a first snapshot of a first volume, snapshot created before new data written to the first volume, creating a second snapshot of a second volume, first snapshot of first volume synchronized with second snapshot of second volume, first volume replicated on secondary host to create second volume, second volume a replica of the first);
identify a snapshot difference between the first snapshot and the second snapshot based upon entries in the in-flight log indicative of data differences due to the pending write operations not yet committed to both the first and second storage when the first and second snapshots were created, and based upon entries within a dirty region log indicative of dirty regions of the first storage not yet replicated to the second storage (Urkude: Paragraph 2 – remote copy needs to be periodically synchronized with source copy, remote copies need to be kept up-to-date when source is modified; Paragraph 4 – first snapshot of first volume synchronized with a snapshot of a second volume on a secondary host, second volume a replica of the first; Paragraph 58 – initialize change map, if change map contains any values different from the initialized values such as set bits, then synchronize first and second snapshots, synchronization process can be repeated; here Urkude teaches identifying a snapshot difference, however, does not explicitly teach identifying based upon entries in in-flight log and entries within a dirty region log, but the Karamanolis reference discloses the features, as discussed below); and
modify the second snapshot using the snapshot difference to create a reconciled snapshot having data consistency with the first snapshot (Urkude: Paragraph 2 – remote copy needs to be periodically synchronized with source copy, remote copies need to be kept up-to-date when source is modified; Paragraph 4 – first snapshot of first volume synchronized with a snapshot of a second volume on a secondary host, second volume a replica of the first; Paragraph 58 – initialize change map, if change map contains any values different from the initialized values such as set bits, then synchronize first and second snapshots, synchronization process can be repeated).
Urkude discloses utilizing a change map to identify a snapshot difference between a first snapshot or copy of a first volume and a second snapshot or copy of a second volume, where the second volume is a replica of the first volume, however, Urkude does not explicitly disclose:
track, within an in-flight log, pending write operations not yet committed to both the first and second storage, wherein an entry is created within the in-flight log for a pending write operation in response to receiving the pending write operation from a client device, and is removed in response to the pending write operation being committed to both the first and second storage;
identify a snapshot difference between the first snapshot and the second snapshot based upon entries in the in-flight log indicative of data differences due to the pending write operations not yet committed to both the first and second storage when the first and second snapshots were created, and based upon entries within a dirty region log indicative of dirty regions of the first storage not yet replicated to the second storage;
The Karamanolis reference discloses tracking, within an in-flight log, pending write operations not yet committed to storage, wherein an entry is created within the in-flight log for a pending write operation in response to receiving the pending write operation from a client device, and is removed in response to the pending write operation being committed to storage (Karamanolis: Paragraphs 8 and 9 – selectively copy modified regions onto a replica, first computer associated with a primary data object and a second computer associated with a secondary data object, track regions that have been modified and designate them as being dirty, selectively transmit dirty regions to second computer; Paragraph 15 - creating replica, transfer modified regions to the replica, transfer all dirty regions; Paragraphs 25, 27, and 31– in-flight data structure implemented using a log used during replication to keep track of dirty regions, remove dirty regions from in-flight after they are written to the replica, upon receiving acknowledgement that one or more regions has been written in the replica, in-flight log is updated to indicate that these regions are no longer in-flight; here Karamanolis teaches utilizing an in-flight log to identify a difference between a first volume and a second volume and to track pending write operations not yet acknowledged to be written to the second volume, which is not yet committed, however, Karamanolis does not explicitly teach in-flight log used to track pending write operations not yet committed to both the first storage and the second storage, but the Satoh reference discloses the features, as discussed below);
identifying a difference between the first and the second based upon entries in the in-flight log indicative of data differences due to the pending write operations not yet committed to storage when the first and second were created, and based upon entries within a dirty region log indicative of dirty regions of the first storage not yet replicated to the second storage (Karamanolis: Paragraph 7 – creating consistent replica, creating an immutable image, copying from the immutable image onto the replica to create the consistent replica; Paragraphs 8 and 9 – selectively copy modified regions onto a replica, first computer associated with a primary data object and a second computer associated with a secondary data object, track regions that have been modified and designate them as being dirty, selectively transmit dirty regions to second computer; Paragraphs 25, 27, and 31– in-flight data structure implemented using a log used during replication to keep track of dirty regions, remove dirty regions from in-flight after they are written to the replica, upon receiving acknowledgement that one or more regions has been written in the replica, in-flight log is updated to indicate that these regions are no longer in-flight; Paragraphs 20, 28, 31, and 40 – active data structure implemented as log, consistent transfer data structure reflecting dirty regions and in-flight data structure, in-flight data structure implemented using a log that identifies in-flight dirty regions, consistent transfer data structure also implemented as a log, reading active data structure and in-flight data structure to determine which data regions are dirty and in-flight, set consistent transfer data structure to reflect the dirty and in-flight regions; here Karamanolis teaches utilizing an in-flight log to identify a difference between a first volume and a second volume and to track pending write operations not yet acknowledged to be written to the second volume, which is not yet committed, however, Karamanolis does not explicitly teach in-flight log used to track pending write operations not yet committed to both the first and the second storage, but the Satoh reference discloses the features, as discussed below).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Urkude and Karamanolis, to have combined Urkude and Karamanolis. The motivation to combine Urkude and Karamanolis would be to create consistent replicas of data objects by utilizing a storage replication protocol (Karamanolis: Paragraph 7).
Karamanolis teaches utilizing an in-flight log to identify a difference between a first volume and a second volume and to track pending write operations not yet committed to the second volume, however, Urkude and Karamanolis do not explicitly disclose:
in-flight log indicative of data differences due to pending write operations not yet committed to both the first storage and the second storage;
The Satoh reference discloses an in-flight log indicative of data differences due to pending write operations not yet committed to both the first storage and the second storage (Satoh: Column 7 line 49 – Column 8 Line 17 – processing redo log records which have not been committed, called inflight redo records, redo records are not written to disk until a transaction is committed, redo records for a transaction that is aborted or not committed are never written to the active database and consequently are not written to the backup databases, redo records that are waiting for a commit or abort are treated as inflight, not yet committed or aborted, which is an in-flight log tracking pending write operations not yet committed to either a first storage and/or a second storage).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Urkude, Karamanolis, and Satoh, to have combined Urkude, Karamanolis, and Satoh. The motivation to combine Urkude, Karamanolis, and Satoh would be to update a database by using log records of database transactions (Satoh: Column 1, lines 8-10)

With respect to claim 16, Urkude in view of Karamanolis and in further view of Satoh discloses the computing device of claim 15, wherein the first snapshot and the second snapshot are generated when the first storage and the second storage are out-of-sync (Urkude: Paragraph 2 – remote copy needs to be periodically synchronized with source copy, remote copies need to be kept up-to-date when source is modified; Paragraphs 4 and 38-40 – creating a first snapshot of a first volume, snapshot created before new data written to the first volume, creating a second snapshot of a second volume, first snapshot of first volume synchronized with second snapshot of second volume, first volume replicated on secondary host to create second volume, second volume a replica of the first; Paragraph 58 – initialize change map, if change map contains any values different from the initialized values such as set bits, then synchronize first and second snapshots, synchronization process can be repeated; Karamanolis: Paragraphs 8 and 9 – selectively copy modified regions onto a replica, first computer associated with a primary data object and a second computer associated with a secondary data object, track regions that have been modified and designate them as being dirty, selectively transmit dirty regions to second computer).

With respect to claim 17, Urkude in view of Karamanolis and in further view of Satoh discloses the computing device of claim 15, wherein the machine executable code causes the processor to:
process storage operations directed to the first storage and the second storage during the generation of the first snapshot (Urkude: Paragraph 2 – remote copy needs to be periodically synchronized with source copy, remote copies need to be kept up-to-date when source is modified; Paragraphs 4 and 38-40 – creating a first snapshot of a first volume, snapshot created before new data written to the first volume, creating a second snapshot of a second volume, first snapshot of first volume synchronized with second snapshot of second volume, first volume replicated on secondary host to create second volume, second volume a replica of the first; Paragraph 58 – initialize change map, if change map contains any values different from the initialized values such as set bits, then synchronize first and second snapshots, synchronization process can be repeated).

With respect to claim 18, Urkude in view of Karamanolis and in further view of Satoh discloses the computing device of claim 15, wherein the machine executable code causes the processor to:
process storage operations directed to the first storage and the second storage during the generation of the second snapshot (Urkude: Paragraph 2 – remote copy needs to be periodically synchronized with source copy, remote copies need to be kept up-to-date when source is modified; Paragraphs 4 and 38-40 – creating a first snapshot of a first volume, snapshot created before new data written to the first volume, creating a second snapshot of a second volume, first snapshot of first volume synchronized with second snapshot of second volume, first volume replicated on secondary host to create second volume, second volume a replica of the first; Paragraph 58 – initialize change map, if change map contains any values different from the initialized values such as set bits, then synchronize first and second snapshots, synchronization process can be repeated).

With respect to claim 19, Urkude in view of Karamanolis and in further view of Satoh discloses the computing device of claim 15, wherein the in-flight log is evaluated to identify the data differences as data within the first storage that is not data consistent with the second storage due to one or more pending write operations being committed to the first storage but not yet replicated to the second storage while the first storage and the second storage are out-of-sync (Karamanolis: Paragraphs 8 and 9 – selectively copy modified regions onto a replica, first computer associated with a primary data object and a second computer associated with a secondary data object, track regions that have been modified and designate them as being dirty, selectively transmit dirty regions to second computer; Paragraph 15 - creating replica, transfer modified regions to the replica, transfer all dirty regions; Paragraph 23 – replication protocols; Paragraphs 25 and 31– in-flight data structure used during replication to keep track of dirty regions, remove dirty regions from in-flight after they are written to the replica; Paragraph 27 – transfer new region or old region, data structure implemented using a log; Satoh: Column 1 line 14 – Column 2 lines 33 and Column 3, lines 18-35 – active computer in communication with backup computer, each computer having at least one data storage device, database stored in the storage device, database accessed through commands issued by a user, process each command entered by a user as a transaction; Column 7 line 49 – Column 8 Line 17 – processing redo log records which have not been committed, called inflight redo records, redo records are not written to disk until a transaction is committed, redo records for a transaction that is aborted or not committed are never written to the active database and consequently are not written to the backup databases, redo records that are waiting for a commit or abort are treated as inflight, not yet committed or aborted, which is an in-flight log tracking pending write operations not yet committed to either a first storage and/or a second storage).

With respect to claim 20, Urkude in view of Karamanolis and in further view of Satoh discloses the computing device of claim 15, wherein the machine executable code causes the processor to:
utilize the dirty region log to track dirty data within the first storage not yet replicated to the second storage (Karamanolis: Paragraphs 8 and 9 – selectively copy modified regions onto a replica, first computer associated with a primary data object and a second computer associated with a secondary data object, track regions that have been modified and designate them as being dirty, selectively transmit dirty regions to second computer; Paragraph 15 - creating replica, transfer modified regions to the replica, transfer all dirty regions; Paragraph 23 – replication protocols; Paragraphs 25 and 31– in-flight data structure used during replication to keep track of dirty regions, remove dirty regions from in-flight after they are written to the replica; Paragraph 27 – transfer new region or old region, data structure implemented using a log).




















Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZWANUL MAHMOOD whose telephone number is (571)272-5625.  The examiner can normally be reached on M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.M/Examiner, Art Unit 2164                                                                                                                                                                                                        
September 11, 2021

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164